Mr. Justice HutchisoN
delivered tbe opinion of tbe Court.
On August 13, 1930, the district court, in a certiorari proceeding, annulled an ordinance whereby a municipality had appropriated money for salaries without providing for tbe payment of a judgment outstanding against it since May 21, 1925, in favor of tbe Ponce Bank. An appeal from this judgment was dismissed on December 8, 1930. On August 5, tbe court had entered an order restraining defendants from putting into effect the budget so far as the payment of salaries was concerned, and from paying such salaries during the pendency of the certiorari proceeding or until some further order should be entered. On October 10th, defendant moved to set aside the order of August 5th. On November 24th, the court vacated tbe said order.
Plaintiff appeals and submits that the- district court erred, first, in holding that tbe measure adopted to secure tbe effectiveness of tbe judgment amounted to an attachment of public municipal funds; second, in setting aside its previous order upon the theory of an attachment and for reasons other than those assigned by defendant itself; third, in holding that the municipal employees were necessary parties ; and, fourth, in holding that the municipality in order to *564comply with the judgment rendered in the certiorari proceeding was not obliged to provide for the payment of interest on the judgment of May 21, 1925.
The present appeal was argued and submitted in December, 1931. None of the foregoing errors, if committed, was at that time reversible error. The purpose of the order entered on August 5, 1930, was to prevent certain action by defendant pending a final determination of the question involved in the certiorari proceeding. The judgment rendered by the district court in that proceeding became final when the appeal therefrom was dismissed by this Court on December 8, 1930. If the order of August 5th did not cease to operate on that date, it would have been set aside at any time thereafter on a suggestion by defendant that the period which it was intended to cover had expired. The first four of the questions sought to be raised by appellant in the assignment of errors had become academic more than a year before the cáse was argued and submitted on December 18, 1931.
The remaining contention of appellant is based upon a false assumption that the order of August 5th contained the same pronouncements as did the judgment subsequently rendered. In any event this contention as developed in the brief, does not demand further consideration.
The appeal will be dismissed.
Mr. Justice Córdova Dávila took no part in the decision of this case.